                        Case 19-51060-JKS              Doc 18-1        Filed 07/22/20         Page 1 of 1

                                                    Notice Recipients
District/Off: 0311−1                      User: Sherry                          Date Created: 7/22/2020
Case: 19−51060−BLS                        Form ID: van431                       Total: 5


Recipients of Notice of Electronic Filing:
aty         Bradford J. Sandler         bsandler@pszjlaw.com
aty         Colin R. Robinson          crobinson@pszjlaw.com
                                                                                                                       TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
aty         Andrew Caine        Pachulski Stang Ziehl & Jones LLP        10100 Santa Monica Blvd.         13th Floor       Los
            Angeles, CA 90067 UNITED STATES
ust         U.S. Trustee      Office of the United States Trustee     J. Caleb Boggs Federal Building       844 King Street,
            Suite 2207       Lockbox 35        Wilmington, DE 19801
ust         U.S. Trustee      Office of United States Trustee     J. Caleb Boggs Federal Building       844 King Street, Suite
            2207       Lockbox 35         Wilmington, DE 19899−0035
                                                                                                                       TOTAL: 3
